                                                                                      Clerk’s Office
                                                                                      Filed Date: 2/2/21

                                                                                      4:04 PM
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                          U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF
--------------------------X                                                           NEW YORK
                                                                                      BROOKLYN OFFICE
UNITED STATES OF AMERICA                               PROPOSED ORDER
         - against -                                   No. 20-CR-551 (MKB)
HERMAN SEGAL,

                       Defendant.

--------------------------X


                 Upon the application of SETH D. DuCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Drew G. Rolle, for an

order unsealing the above-captioned matter in its entirety.

                 WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed.


Dated:      Brooklyn, New York
            February 2, 2021



                                                /s/ Roanne L. Mann
                                              THE HONORABLE ROANNE L. MANN
                                              UNITED STATES MAGISTRATE JUDGE
                                              EASTERN DISTRICT OF NEW YORK
